Citation Nr: 0845146	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 and an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which denied service 
connection for a lumbar spine disability and service 
connection for erectile dysfunction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 dated January 28, 2007, the veteran 
indicated by a check mark that he wanted a hearing at a local 
VA office before a member, or members, of the Board.  In a 
separate form, also dated January 28, 2007, he indicated by a 
check mark that he wanted a local hearing with RO personnel.  
He was scheduled for a local hearing on April 23, 2008.  A VA 
Form 119 dated April 21, 2008, notes that the veteran called 
to inform the RO that he could not appear for his scheduled 
hearing.  The local hearing was rescheduled for July 24, 
2008.  The Decision Review Officer reported that the veteran 
did not appeal for this hearing.  The record, however, does 
not show that the veteran was scheduled for a hearing before 
the Board at the RO, as he requested in his VA Form 9.  
Consequently, the appeal must be returned to the RO so that 
this hearing may be scheduled. 

In an undated lay statement received at the RO in January 
2008, an August 2008 statement and in the November 2008 
Written Brief Presentation, the veteran indicated that he was 
treated for his lumbar back condition several times in 1971 
and 1972 at the Calcasieu Cameron Hospital in Sulphur, 
Louisiana.  Although these records were identified prior to 
the veteran's appeal being certified to the Board, they have 
not been associated with the veteran's claims folder.

The Board also notes that, although a letter dated October 
16, 2008 contains a notation, "Enclosure: Dingess-Hartman 
Attachment #6," the attachment is not in the claims folder 
and the record does not otherwise show that the veteran has 
been provided all notice required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain the medical records from the 
Calcasieu Cameron Hospital showing 
treatment of the veteran's back in 1971 
and 1972, and any other pertinent evidence 
identified but not provided by the 
veteran.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the veteran and his representative to 
provide a copy of the outstanding evidence 
to the extent they are able to.

3.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for service 
connection for a lumbar spine disability 
on a de novo basis.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

4.  Schedule the veteran for a hearing 
before the Board at the RO, as he 
requested in his VA Form 9 dated in 
January 2007.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




